877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert ISRAEL, Petitioner,v.JEWELL RIDGE COAL COMPANY, Office of Workers' CompensationPrograms, Respondents.
No. 89-1011.
United States Court of Appeals, Fourth Circuit.
Submitted May 12, 1989.Decided June 12, 1989.

Robert Israel, petitioner pro se.
Michael Francis Blair, Penn, Stuart, Eskridge & Jones, Donald Steven Shire, Michael John Denney, Rodger Pitcairn, United States Department of Labor, for Respondents.
Before PHILLIPS, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Israel sought black lung benefits pursuant to Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. Sec. 901 et seq.    The Administrative Law Judge (ALJ) denied benefits, and the Benefits Review Board (Board) affirmed that finding in an opinion and order filed and dated November 30, 1988.  Israel filed a petition for review with this Court on January 31, 1989, more than 60 days after the Board's decision and order was filed.  Jewell Ridge Coal Corporation filed a motion to dismiss the appeal as untimely, and the Director agreed.  Israel failed to respond although directed to do so by this Court.


2
A decision of the Board becomes final 60 days after the issuance of the decision unless a petition for review is filed with the Court of Appeals within the 60-day period, or there is a timely motion for reconsideration filed with the Board.  33 U.S.C. Sec. 921(c);  20 CFR Secs. 802.406, 802.407.  We therefore lack jurisdiction to consider the appeal, and grant the motion to dismiss.    See Butcher v. Big Mountain Coal, Inc., 802 F.2d 1506, 1508 (4th Cir.1986).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
MOTION GRANTED.